Citation Nr: 1508100	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  09-42 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to ionizing radiation.

2.  Entitlement to service connection for cataracts, to include as due to ionizing radiation and/or secondary to the service-connected hypertension and/or coronary artery disease/hypertensive heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to August 1972 and from June 1974 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the VA Regional Office (RO) in St. Petersburg, Florida.  Due to the location of the Veteran's current residence, jurisdiction of his appeal is with the RO in Seattle, Washington.

In December 2014, the Veteran and his wife testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary for further development.  The Veteran's service treatment records (STRs) show elevated glucose readings during his military service.  In light of the documented in-service elevated glucose readings, the Board finds that a remand is necessary to provide the Veteran with an examination.  Regarding the Veteran's cataracts, he submitted medical articles showing that cardiovascular diseases as well as diabetes are risk factors for cataracts.  As the Veteran is currently service-connected for hypertension and coronary artery disease/hypertensive heart disease, the Board concludes that a remand for an examination for this issue is also necessary.  
Additionally, although the RO followed the proper development as per 38 C.F.R. § 3.311 (2014) for the Veteran's cataract claim, in light of the Veteran's testimony providing further information about his in-service radiation exposure, the Board concludes that on remand, the VA examiner should also opine as whether the Veteran's cataracts are due to in-service ionizing radiation exposure.  The examiner is also asked to address whether the diabetes mellitus was due to in-service ionizing radiation exposure.  See generally Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Portland VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran appropriate VA examination(s) to determine the nature, extent, and etiology of any diagnosed diabetes mellitus and cataracts.  His claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examination(s).  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

A.  For the Veteran's diabetes mellitus, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that diabetes mellitus is related to the Veteran's military service, to include being due to ionizing radiation.  The examiner should address the Veteran's STRs showing an elevated glucose reading of 108 in March 1992, 103 in December 1992, and 120 in April 1993 as well as the diagnosis of hyperglycemia in his May 1993 retirement examination.  The examiner should also address the Veteran's documented in-service ionizing radiation exposure.

B.  For the Veteran's cataracts, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran's cataracts are directly related to his in-service ionizing radiation exposure or are caused or aggravated (permanently worsened beyond normal progression) by the service-connected hypertension and/or coronary artery disease/hypertensive heart disease and/or the nonservice-connected diabetes mellitus [If the cataracts are found to have been aggravated by the service-connected hypertension and/or coronary artery disease/hypertensive heart disease and/or the nonservice-diabetes mellitus, the examiner should quantify the approximate degree of aggravation.]  The examiner should address the Veteran's documented in-service ionizing radiation exposure.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


				

							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




